Citation Nr: 1021368	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  10-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastritis (claimed 
as a stomach condition).

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to 
December 2002, and from January 2003 to January 2005.

The Veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2008 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In her notice of disagreement of January 2009, the Veteran 
appears to make a claim of service connection for IBS 
(possibly Irritable Bowel Syndrome).  The issue is referred 
to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A remand is required in order to afford the Veteran a Travel 
Board hearing.  The Veteran submitted a statement in May 2010 
requesting a hearing before a member of the Board at her RO 
in St. Petersburg, Florida (Travel Board hearing).  
Therefore, a remand is required in order to afford the 
Veteran her clearly requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.  Provide her and her 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


